Exhibit 10.5
 
September 23, 2005






Sarah Cooper
250 W. El Camino Real      
Apt. 2410
Sunnyvale, California 94087-1378


Dear Sarah,


We are pleased to extend to you an offer of employment as the Chief Technology
Officer of NaturalNano, Inc. (“the company”) effective October 1, 2005. Your
annual full time salary will be $110,000 which will be paid on a bi-weekly basis
at the rate of $4,230.76 in gross wages every two weeks. You will be entitled to
four weeks vacation (20 days) annually, earned on a pro-rata basis of 1.67 days
each month. You will be eligible for a review of this compensation package
effective January 1, 2006. In addition to your base salary, upon acceptance of
this offer you shall receive a signing bonus in the amount of $7,000.00


In addition to the statutory benefits defined by federal and local laws, (FICA,
FUTA, applicable State Disability Insurance and Workers Compensation) you will
be entitled to the benefits available to other NaturalNano officers and
employees. Currently this includes employer paid health and dental insurance
coverage. You will also be eligible for an initial grant of 300,000 stock
options at grant price of $.10 per share. These shares will vest as follows:
100,000 on the date of grant; 100,000 on March 1, 2006 and the remaining 100,000
on March 1, 2007. Notwithstanding any provision herein to the contrary, any
unvested portion of the option shall immediately expire upon termination of
employment for any reason. This option grant will be governed pursuant to the
“NaturalNano, Inc. 2004 Stock Option Plan.”


Your job responsibilities will include the development of technology
applications for the use of naturally occurring nanomaterials in medical and
non-medical fields and writing and submitting related patent applications in
coordination with the strategic plans of the company. You will report directly
to me as the President of the company and as an officer of the company, will be
expected to be responsive to the Scientific Advisory Board, the Board of
Directors and other members of the management team as necessary.


This agreement is terminable by you or the company upon ninety (90) days’
written notice or by us for cause or upon your death or disability. As a
condition of your employment, you will be required to sign our standard
non-disclosure agreement regarding confidential proprietary information obtained
in the course of your employment. A copy of this agreement is attached to this
letter for your reference.

 
 

--------------------------------------------------------------------------------

 

September 23, 2005
Page Two

 
Please indicate your acceptance by signing below and returning a signed copy to
my attention. I look forward to working with you at NaturalNano—WELCOME!!


Regards,




Michael Riedlinger
President
NaturalNano, Inc.




Agreed to and accepted _________________________________ Date: _________
 



 
 

--------------------------------------------------------------------------------

 
 